ON MOTION

ORDER

MICHEL, Circuit Judge.
Mastercraft Boat Company, Inc. and Reliable Tool and Machine Co., Inc. move for reconsideration of the court’s January 15, 2003 order dismissing 03-1157 for failure to pay the filing fee. Unique Functional Products, Inc. opposes. Mastercraft replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The fee having been paid, the motion for reconsideration is granted. The January 15, 2003 order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Mastercraft’s recent appeal, 03-1246, is consolidated with 03-1157. The revised official caption is reflected above.
(3) Mastercraft’s brief is due within 30 days of the date of filing of this order.